DETAILED ACTION

The amendment to the claims filed 03/05/2021 has been entered. Claims 4-6 have been cancelled. Claims 1, 7-10 and 13-14 have been amended. Therefore, claims 1-3 and 7-15 are currently pending.

Withdrawal of Allowable Subject Matter
Upon further consideration of the prior art, the indicated allowability of claims 5, 11 and 13 in the previous Office Action 01/08/2021 have been withdrawn and are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 112
 The following is a quotation of 35 U.S.C. 112(b):
b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 is indefinite because it conflicts with claim 1. Claim 1 states that the “antenna is provided away from the decorative element” but claim 7 states that the “antenna comprises conductive parts of the decorative element”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Juzswik et al. (US 2017/0331936 A1) (Juzswik hereinafter).
Regarding claim 1, Juzswik discloses a driver area; a front-seat passenger area; and a center console which is arranged between the driver area and the front-seat passenger area (Fig. 1 is a perspective view of a passenger compartment of a motor vehicle including an infotainment system and temporarily housing a plurality of handheld mobile devices),
wherein the center console comprises an antenna designed to establish a wireless, radio-based near-field communication link; the center console comprises at least one decorative element which does not have an operator control function; and the antenna is provided away from the decorative element; and a support element provided in a region of the antenna, which 
Regarding claim 2, Juzswik discloses the vehicle as claimed in claim 1, as stated above, wherein the center console comprises at least one operator control element of an electronic operator control system for a controller of the vehicle (Fig. 1, vehicle infotainment system 24).
Regarding claim 3, Juzswik discloses the vehicle as claimed in claim 2, as stated above, wherein the antenna is integrated into the operator control system (The antenna is integrated into the control system because it enables the mobile to communicate with the vehicle systems).
Regarding claim 7, Juzswik discloses the vehicle as claimed in claim 1, as stated above, wherein the decorative element is at least partially conductive, wherein the antenna comprises conductive parts of the decorative element (The center console is also a decorative element).

Allowable Subject Matter
Claims 8-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: claims 8 and 13 recite, inter alia ”a system comprising an operator control system designed to be integrated into a center console of a vehicle wherein the operator control device comprises a support element for supporting a mobile device such that the wireless near-field communication link is establishable with the antenna which is provided in the operator control system by way of an antenna provided in the mobile device and the support element is an element of the rotary .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke Huynh whose telephone number is 571-270-5746.  The examiner can normally be reached on Mon 8-6, Tues 8-12, Thurs & Fri 8-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LUKE HUYNH/Examiner, Art Unit 3661